Opinion by
Mr. Justice McIveb,
This was an action by plaintiff, a freedwoman, against defendant, a freedman, for support and maintenance, the plaintiff alleging that defendant had deserted her. , The answer denied the marriage. The cause was heard before Kershaw, J., who referred the issues to a jury, and upon their finding favorable to the plaintiff, gave judgment for the payment of a certain sum of money, annually, by defendant to plaintiff. Defendant appealed. Held—
1. In charging the jury that if defendant was not married to plaintiff, or any other woman of color, under the terms of the act of 1865 (13 Stat. 290), and was living with plaintiff as husband and wife on March 12th, 1872, and in any way they so recognized each other, that this would make them man and wife under the terms of the act that day approved, the Circuit judge correctly stated the terms and operation of the act of 1872 (15 Stat. 183).
2: A finding of fact by jury and judge sustained.
3. A wife may file a complaint against her husband for support and maintenance, as a distinct, substantive relief.
4. The form of the verdict was of no consequence, as the judgment was rendered by the court; and where answer is put in, the judgment is not necessarily limited by the. prayer for relief, but the court may grant “ any relief consistent with the case made by the complaint and embraced within the issue.” Code, § 299; Pom. Pern., § 580.
Judgment affirmed.